DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After-Final Consideration Pilot 2.0
The request for consideration under the AFCP 2.0 program is granted. The submission dated 2/9/2022 is being treated under the pilot program.
The after-final amendment submitted with the AFCP 2.0 request is entered.

Reasons for Allowance
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior are record does not teach the combining a dermatoscope with a laser speckle imaging (LSI) system as particularly claimed; i.e., by way of the claimed beam splitter.
Even if a dermatoscope and an LSI system --which are individually known in the art as previously discussed (see Final Rejection dated 12/9/2021)-- are combined, the prior are of record does not teach that they are combined by way of the claimed beam splitter (i.e., a beam splitter that is configured to direct light to the LSI system and to the magnifying optic of the dermatoscope).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793